 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   RASHID ADAN,                                       Case No.: 3:19-cv-1523-LAB-AHG
12                                     Plaintiff,
                                                        ORDER GRANTING IN PART
13   v.                                                 JOINT MOTION TO CONTINUE
                                                        DISCOVERY DEADLINES
14   CITY OF SAN DIEGO; OFFICER
     JASON LANGLEY; and DOES 1–10,
15                                                      [ECF No. 16]
                                    Defendants.
16
17
18
19         Before the Court is the parties’ Joint Motion to Continue Discovery Deadlines. ECF

20   No. 16. There, the parties jointly requested that the Court extend discovery deadlines by

21   approximately three months. Id.

22         Parties seeking to modify the scheduling order under Rule 16(b) must demonstrate

23   good cause. FED. R. CIV. P. 16(b)(4) (“A schedule may be modified only for good cause

24   and with the judge’s consent”); Chmb.R. at 2 (stating that any request for continuance

25   requires “[a] showing of good cause for the request”); see also FED. R. CIV. P. 6(b) (“When

26   an act may or must be done within a specified time, the court may, for good cause, extend

27   the time”). “Good cause” is a non-rigorous standard that has been construed broadly across

28   procedural and statutory contexts. Ahanchian v. Xenon Pictures, Inc., 624 F.3d 1253, 1259


                                                    1
                                                                             3:19-cv-1523-LAB-AHG
 1   (9th Cir. 2010). The good cause standard focuses on the diligence of the party seeking to
 2   amend the scheduling order and the reasons for seeking modification. Johnson v. Mammoth
 3   Recreations, Inc., 975 F.2d 604, 609 (9th Cir. 1992).
 4         Here, the parties have represented to the Court that the parties have exchanged
 5   written discovery but were unable to schedule Plaintiff’s deposition due to conflicts on
 6   both the Plaintiff’s and Defendant’s counsel’s calendars. ECF No. 16 at 2. The parties have
 7   discussed resetting party depositions in March or April. Id. Additionally, the parties have
 8   represented that they would like the opportunity to discuss settlement before extensive
 9   attorney fees and costs are incurred. Id.
10         As an initial matter, the parties’ motion is deficient. First, fact discovery closed on
11   February 24, 2020, (see ECF No 10 at 1), but the instant motion to continue the fact
12   discovery deadline, among others, was filed on March 3, 2020. ECF No. 16. By filing the
13   motion eight days after the date of the affected deadline, the parties failed to follow the
14   Court’s Chambers Rules. See Chmb.R. at 2 (requiring that “[a]ll requests for continuances
15   must be made by a joint motion no less than seven calendar days before the affected date”)
16   (emphasis added). The Court expresses its deep concern in the parties’ blatant disregard
17   for the Court’s Chambers Rules.
18         Second, the parties failed to provide a declaration from counsel, as required by the
19   Court’s Chambers Rules. Chmb.R. at 2 (requiring that the joint motion for continuance
20   include a “declaration from counsel seeking the continuance that describes the steps taken
21   to comply with the existing deadlines, and the specific reasons why the deadlines cannot
22   be met”). The Court will take the parties at their word without the required declaration, but
23   will not do so again.1
24
25
26   1
       “There can be no question that courts have inherent power to enforce compliance with
     their lawful orders . . .” Shillitani v. United States, 384 U.S. 364, 370 (1966); see CivLR
27
     83.1 (authorizing imposition of sanctions based on a party’s failure to comply with a court
28   order).

                                                   2
                                                                               3:19-cv-1523-LAB-AHG
 1         Despite the joint motion’s shortcomings, upon review of the record, the Court finds
 2   good cause to extend the deadlines set forth in the scheduling order.
 3         Thus, the parties’ joint motion is GRANTED IN PART as follows:
 4         1.     All fact discovery shall be completed by all parties by May 28, 2020.
 5         2.     The parties shall designate their respective experts in writing by
 6   June 24, 2020. The date for exchange of rebuttal experts shall be by July 24, 2020.
 7         3.     By June 24, 2020, each party shall comply with the disclosure provisions in
 8   Rule 26(a)(2)(A) and (B) of the Federal Rules of Civil Procedure.
 9         4.     Any party shall supplement its disclosure regarding contradictory or rebuttal
10   evidence under Rule 26(a)(2)(D) by July 24, 2020.
11         5.     All expert discovery shall be completed by all parties by August 21, 2020.
12         6.     All other pretrial motions must be filed by September 28, 2020.
13         7.     The parties must abide by all other mandatory procedures set forth in the
14   Court’s initial Scheduling Order. See ECF No. 10.
15         8.     In the instant motion, the parties did not seek to continue the Mandatory
16   Settlement Conference or Pre-Trial dates. See ECF No. 16 at 1–2 (“The parties seek a
17   continuance of the following dates: Fact Discovery …, Expert Discovery …, Rebuttal
18   Expert Exchange …, Expert Discovery …, Pretrial Motions”). Thus, the remainder of the
19   dates and deadlines set forth in the Court’s October 18, 2019 Scheduling Order (ECF
20   No. 10) remain in place, except as explicitly modified by this Order.
21
           IT IS SO ORDERED.
22
     Dated: March 3, 2020
23
24
25
26
27
28

                                                  3
                                                                             3:19-cv-1523-LAB-AHG
